—Appeals from two orders of the Supreme Court (Lynch, J.), entered February 18, 1994 and March 9, 1994 in Schenectady County, which, inter alia, denied defendant’s motion to stay a prior court order directing the sale of the parties’ marital residence.
On this appeal, defendant argues that the sale of the parties’ marital residence should not proceed and that he *808should not be required to pay certain counsel fees. Insofar as plaintiff does not object to the relief requested, the orders appealed from are reversed.
Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the orders are reversed, on the facts, without costs, defendant’s motion granted and plaintiff’s cross motion and motion denied.